Exhibit 10.2
 
RESTRICTED STOCK AWARD AGREEMENT
 
BIOSIG TECHNOLOGIES, INC.
2012 EQUITY INCENTIVE PLAN




1. Grant of Award.  Pursuant to the BioSig Technologies, Inc. 2012 Equity
Incentive Plan (the “Plan”) for Employees, Consultants, and Directors of BioSig
Technologies, Inc., a Delaware corporation (the “Company”), the Company grants
to
 
_________________________________
(the “Participant”)
 
an Award of Restricted Stock in accordance with Section 8 of the Plan.  The
number of Shares awarded under this Restricted Stock Award Agreement (this
“Agreement”) is _____________________ (__________) Shares (the “Awarded
Shares”).  The “Date of Grant” of this Award is ______________, 20___.  [Delete
if no purchase price: The purchase price per Share for the Awarded Shares is
$_________ per Share (which is less than/equal to/greater than the Fair Market
Value per Share as of the Date of Grant).]
 
2. Subject to Plan.  This Agreement is subject to the terms and conditions of
the Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement.  To the extent the terms of
the Plan are inconsistent with the provisions of the Agreement, this Agreement
shall control.  The capitalized terms used herein that are defined in the Plan
shall have the same meanings assigned to them in the Plan.  This Agreement is
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.
 
3. Vesting.  Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall vest as follows:
 
[INSERT VESTING TERMS]
 
4. Forfeiture of Awarded Shares.  Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the date the Participant ceases
to be a Service Provider.  Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Awarded Shares shall cease and terminate, without any
further obligations on the part of the Company.  [Delete if no purchase
price:  The Company [shall be obligated to] [may, in its sole discretion, elect
to] pay the Participant, as soon as practicable after the event causing
forfeiture, in cash, an amount equal to the lesser of the total consideration
paid by the Participant for such forfeited Shares or the Fair Market Value of
such forfeited Shares as of the date the Participant ceases to be a Service
Provider, as the Committee, in its sole discretion shall select.]
 
5. Restrictions on Awarded Shares.  Subject to the provisions of the Plan and
the terms of this Agreement, from the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and are no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Shares.  Except for
these limitations, the Committee may in its sole discretion, remove any or all
of the restrictions on such Awarded Shares whenever it may determine that, by
reason of changes in Applicable Laws or changes in circumstances after the date
of this Agreement, such action is appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Delivery of Certificates.  The Company, as escrow agent, will hold the
Awarded Shares until the Restriction Period has expired without forfeiture
pursuant to Section 4.  The Awarded Shares will be released from escrow and
certificates for Awarded Shares free of restriction under this Agreement shall
be delivered to the Participant as soon as practicable after, and only after,
the Restriction Period has expired without forfeiture pursuant to Section 4.
 
7. Rights of a Stockholder.  Except as provided in Section 4 and Section 5
above, the Participant shall have, with respect to his or her Awarded Shares,
all of the rights of a stockholder of the Company, including the right to vote
the Shares, and the right to receive any dividends thereon.  Any stock dividends
paid with respect to Awarded Shares shall at all times be treated as Awarded
Shares and shall be subject to all restrictions placed on Awarded Shares; any
such stock dividends paid with respect to Awarded Shares shall vest as the
Awarded Shares become vested.
 
8. Voting.  The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 8 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.
 
9. Adjustment to Number of Awarded Shares.  The number of Awarded Shares shall
be subject to adjustment in accordance with Section 13 of the Plan.
 
10. Specific Performance.  The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.
 
11. Participant’s Representations.  Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he or she will not acquire any
Awarded Shares, and that the Company will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority.  Any determination in this
connection by the Company shall be final, binding, and conclusive.  The rights
and obligations of the Company and the rights and obligations of the Participant
are subject to all Applicable Laws, rules, and regulations.
 
12. Investment Representation.  Unless the Awarded Shares are issued in a
transaction registered under applicable federal and state securities laws, by
his or her execution hereof, the Participant represents and warrants to the
Company that all Shares which may be purchased and or received hereunder will be
acquired by the Participant for investment purposes for his or her own account
and not with any intent for resale or distribution in violation of federal or
state securities laws.  Unless the Shares are issued to him or her in a
transaction registered under the applicable federal and state securities laws,
all certificates issued with respect to the Shares shall bear an appropriate
restrictive investment legend and shall be held indefinitely, unless they are
subsequently registered under the applicable federal and state securities laws
or the Participant obtains an opinion of counsel, in form and substance
satisfactory to the Company and its counsel, that such registration is not
required.
 
13. Participant’s Acknowledgments.  The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof.  The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
14. Law Governing.  This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).
 
15. No Right to Continue Service or Employment.  Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Consultant, or Director, or to interfere with or restrict in any way the right
of the Company or any Subsidiary to discharge the Participant as an Employee,
Consultant, or Director at any time.
 
16. Legal Construction.  In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
 
17. Covenants and Agreements as Independent Agreements.  Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.
 
18. Entire Agreement.  This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter.  All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.
 
19. Parties Bound.  The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.  No person shall be permitted to
acquire any Awarded Shares without first executing and delivering an agreement
in the form satisfactory to the Company making such person or entity subject to
the restrictions on transfer contained herein.
 
20. Modification.  No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties.  Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.
 
21. Headings.  The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
22. Gender and Number.  Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
 
23. Notice.  Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:
 
a.           Notice to the Company shall be addressed and delivered as follows:
 
BioSig Technologies, Inc.
12424 Wilshire Blvd., Suite 745
Los Angeles, CA 90025
Attn:         Secretary
Fax:           310-820-8115


b.           Notice to the Participant shall be addressed and delivered as set
forth on the signature page.
 
24. Tax Requirements.  The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election.  By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 24, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any federal,
state, local, or other taxes required by law to be withheld in connection with
this Award.  The Company, in its sole discretion, may permit the Participant
receiving Shares issued under the Plan to pay the Company the amount of any
taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award in whole or in part by:
(i) paying cash; (ii) electing to have the Company withhold otherwise
deliverable Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld; (iii) delivering to the Company already-owned
Shares having a Fair Market Value equal to the statutory amount required to be
withheld, provided the delivery of such Shares will not result in any adverse
accounting consequences, as the Company determines in its sole discretion; or
(iv) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
by law to be withheld.  The Company may, in its sole discretion, withhold any
such taxes from any other cash remuneration otherwise paid by the Company to the
Participant.
 
* * * * * * * * * *
 
[Remainder of Page Intentionally Left Blank.
Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.
 
COMPANY:
 
BIOSIG TECHNOLOGIES, INC.
 
By:                                                                           
Name:                                                                          
Title:                                                                          
 
PARTICIPANT:
 


                                                              
                     
Signature
 
Name:                                                                          
Address:                                                                 
                                                                                 


 
SSN:                                                                        
 

 
 
5

--------------------------------------------------------------------------------

 